Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the application filed January 7, 2020.  Claims 1-20 are pending and examined.
Specification
Applicant is required to update the status (pending, allowed, etc.) of all parent priority applications in the first line of the specification.  The status of all citations of US filed applications in the specification should also be updated where appropriate.  (No priority claim was noted if that is correct there is nothing to update if that is incorrect the sooner it is brought up the better for everyone.)
Information Disclosure Statement
An initialed and dated copy of Applicant’s IDS form 1449 filed January 7, 2020, is attached to the instant Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or 

Claims 1-4, 6, 10-13, 15, 19, and 20 are rejected under 35 U.S.C. 102(a2) as being anticipated by Schvey et al. (USPG 2018/0349,621 A1).
As per claim 1 Schvey teaches:   
A computing platform comprising: 
at least one processor; (see at least Schvey paragraph 8)
a communication interface communicatively coupled to the at least one processor; (see at least Schvey paragraph 8) and 
memory storing computer-readable instructions that, when executed by the at least one processor, (see at least Schvey paragraph 8) cause the computing platform to: 
receive first event data from a first data source and second event data from a second data source; (see at least Schvey paragraph 40 “a matching platform that invokes ledger functions via APIs 102 to match counterparties in a trade.”  Matching counterparties inherently requires more than one.)
store, in a first distributed ledger, an event record for each event represented by the first event data; (see at least Schvey paragraph 40 “Any API command that involves
creating or interacting with a data record in a privately subspaced blockchain generates a blockchain message, and returns a message hash value that can be used to identify the message so that it can later be retrieved and viewed by a user of the system 100.”  Every message is an event being stored in the blockchain where it can be retrieved.)
store, in a second distributed ledger, an event record for each event represented by the first event data and the second event data; (see at least Schvey paragraph 40 
in response to determining that a validation condition for a current block of the second distributed ledger has been satisfied: (see at least Schvey paragraph 40 “These APis 102 includes function calls through which the client terminal 114 manages permissioning of the client's nodes, performs remote procedure calls (RPCs) and establishes connections with the nodes in the system network, manages the client's account with the system, and manages the content of data records ( e.g., smart contracts) in the privately subspaced blockchains disclosed herein.”  The managing of permissioning requires validation that the accesses are authorized otherwise there would be no point in having permissions.)
compute a first hash, and generate a numeric representation of the first distributed ledger; (see at least Schvey paragraph 40 “Any API command that involves creating or interacting with a data record in a privately subspaced blockchain generates a blockchain message, and returns a message hash value that can be used to identify the message so that it can later be retrieved and viewed by a user of the system 100.”  Every message is an event being stored in the blockchain where it can be retrieved using a message hash each subspace is a blockchain.)
store, in a new block of the second distributed ledger, the first hash and the numeric representation of the first distributed ledger; (see at least Schvey paragraph 40 
write, to the new block of the second distributed ledger, additional event data from the first data source and the second data source. (see at least Schvey paragraph 40 the matching of the counterparties to a trade requires that they be informed which sends them messages that will be saved in the blockchain with message hash values)
As per claim 2 Schvey teaches:   
The computing platform of claim 1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, further cause the computing platform to: 
receive an event processing request from a user device; (see at least Schvey paragraph 40 “The client terminal 114 could also be fully automated software that monitors external events invokes functions via APis 102 when external events take place. For example, the client terminal 114 could be a matching platform that invokes ledger functions via APis 102 to match counterparties in a trade.”  The external events are requests from user devices.) and 
in response to receiving the event processing request from the user device, verify that processing of an event requested in the event processing request is permissible.  (see at least Schvey paragraphs 73-75  Validation of permissions for various subspaces which is detailed in these paragraphs establishes whether the processing of an event is permissible.)
As per claim 3 Schvey teaches:   
The computing platform of claim 2, wherein: 
see at least Schvey paragraphs 74-75  The “smart contract” governing permission of a space that can include a trade between “Party A and Party B”.) and 
verifying that the processing of the event requested in the event processing request is permissible comprises verifying that the user account has rights to the one or more assets. (see at least Schvey paragraphs 73-75  Validation of permissions for various subspaces which is detailed in these paragraphs establishes whether the processing of an event is permissible.)
As per claim 4 Schvey teaches:   
The computing platform of claim 3, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, further cause the computing platform to: 
determine, by verifying that processing of the event requested in the event processing request is permissible, that the user account does have the rights to the one or more assets; (see at least Schvey paragraphs 73-75  Validation of permissions for various subspaces which is detailed in these paragraphs establishes whether the processing of an event is permissible.) and 
send, in response to determining that the user account does have the rights to the one or more assets, one or more commands directing an event processing system to process the event processing request, wherein sending the one or more commands directing the event processing system to process the event processing request results in transfer of the one or more assets from the user account. (see at least Schvey paragraphs 74-75  The “smart contract” governing permission of a space that can include a trade between “Party A and Party B”.  “The trade contract 1528 itself is instantiated using the base template 1520 and populated with specific terms of the trade 1508. Permissions for the parties who can execute logic of the trade contract 1528 are managed through the registry contract 1524 in the common subspace.” The contract completing the trade is brought into being.)
As per claim 6 Schvey teaches:   
The computing platform of claim 3, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, further cause the computing platform to: 
receive third event data from a third data source; (see at least Schvey paragraph 40 “a matching platform that invokes ledger functions via APIs 102 to match counterparties in a trade.”  Matching counterparties inherently requires more than one.)
store, in third distributed ledger, an event record for each event represented by the third event data and the event records for each event represented by the first event data and the second event data; (see at least Schvey paragraph 40 “Any API command that involves creating or interacting with a data record in a privately subspaced blockchain generates a blockchain message, and returns a message hash value that can be used to identify the message so that it can later be retrieved and viewed by a user of the system 100.”  Every message is an event being stored in the blockchain where it can be retrieved.)
in response to determining that a validation condition for a current block of the third distributed ledger has been satisfied: (see at least Schvey paragraph 40 “These 
compute a second hash, and generate a numeric representation of the second distributed ledger; (see at least Schvey paragraph 40 “Any API command that involves creating or interacting with a data record in a privately subspaced blockchain generates a blockchain message, and returns a message hash value that can be used to identify the message so that it can later be retrieved and viewed by a user of the system 100.”  Every message is an event being stored in the blockchain where it can be retrieved using a message hash each subspace is a blockchain.)
store, in a new block of the third distributed ledger, the second hash and the numeric representation of the second distributed ledger; (see at least Schvey paragraph 40 the matching of the counterparties to a trade requires that they be informed which sends them messages that will be saved in the blockchain with message hash values.) and 
write, to the new block of the third distributed ledger, additional event data from the first data source, the second data source, and the third data source. (see at least Schvey paragraph 40 the matching of the counterparties to a trade requires that they be 
As per claim 10 Schvey teaches:   
A method comprising: 
at a computing platform comprising at least one processor, a communication interface, and memory (see at least Schvey paragraph 8): 
receiving first event data from a first data source and second event data from a second data source; (see at least Schvey paragraph 40 “a matching platform that invokes ledger functions via APIs 102 to match counterparties in a trade.”  Matching counterparties inherently requires more than one.)
storing, in a first distributed ledger, an event record for each event represented by the first event data; (see at least Schvey paragraph 40 “Any API command that involves creating or interacting with a data record in a privately subspaced blockchain generates a blockchain message, and returns a message hash value that can be used to identify the message so that it can later be retrieved and viewed by a user of the system 100.”  Every message is an event being stored in the blockchain where it can be retrieved.)
storing, in a second distributed ledger, an event record for each event represented by the first event data and the second event data; (see at least Schvey paragraph 40 “Any API command that involves creating or interacting with a data record in a privately subspaced blockchain generates a blockchain message, and returns a message hash value that can be used to identify the message so that it can later be 
in response to determining that a validation condition for a current block of the second distributed ledger has been satisfied: (see at least Schvey paragraph 40 “These APis 102 includes function calls through which the client terminal 114 manages permissioning of the client's nodes, performs remote procedure calls (RPCs) and establishes connections with the nodes in the system network, manages the client's account with the system, and manages the content of data records ( e.g., smart contracts) in the privately subspaced blockchains disclosed herein.”  The managing of permissioning requires validation that the accesses are authorized otherwise there would be no point in having permissions.)
computing a first hash, and generating a numeric representation of the first distributed ledger; (see at least Schvey paragraph 40 “Any API command that involves creating or interacting with a data record in a privately subspaced blockchain generates a blockchain message, and returns a message hash value that can be used to identify the message so that it can later be retrieved and viewed by a user of the system 100.”  Every message is an event being stored in the blockchain where it can be retrieved using a message hash each subspace is a blockchain.)
storing, in a new block of the second distributed ledger, the first hash and the numeric representation of the first distributed ledger; (see at least Schvey paragraph 40 the matching of the counterparties to a trade requires that they be informed which sends them messages that will be saved in the blockchain with message hash values.) and 
see at least Schvey paragraph 40 the matching of the counterparties to a trade requires that they be informed which sends them messages that will be saved in the blockchain with message hash values)
As per claim 11 Schvey teaches:   
The method of claim 10, further comprising: 
receiving an event processing request from a user device; (see at least Schvey paragraph 40 “The client terminal 114 could also be fully automated software that monitors external events invokes functions via APis 102 when external events take place. For example, the client terminal 114 could be a matching platform that invokes ledger functions via APis 102 to match counterparties in a trade.”  The external events are requests from user devices.) and 
in response to receiving the event processing request from the user device, verifying that processing of an event requested in the event processing request is permissible. (see at least Schvey paragraphs 73-75  Validation of permissions for various subspaces which is detailed in these paragraphs establishes whether the processing of an event is permissible.)
As per claim 12 Schvey teaches:   
The method of claim 11, wherein: 
the event processing request comprises a request from a user account to transfer one or more assets; (see at least Schvey paragraphs 73-75  Validation of permissions for various subspaces which is detailed in these paragraphs establishes whether the processing of an event is permissible.) and 
see at least Schvey paragraphs 73-75  Validation of permissions for various subspaces which is detailed in these paragraphs establishes whether the processing of an event is permissible.)
As per claim 13 Schvey teaches:   
The method of claim 12, further comprising: 
determining, by verifying that processing of the event requested in the event processing request is permissible, that the user account does have the rights to the one or more assets; (see at least Schvey paragraphs 73-75  Validation of permissions for various subspaces which is detailed in these paragraphs establishes whether the processing of an event is permissible.) and 
sending, in response to determining that the user account does have the rights to the one or more assets, one or more commands directing an event processing system to process the event processing request, wherein sending the one or more commands directing the event processing system to process the event processing request results in transfer of the one or more assets from the user account. (see at least Schvey paragraphs 74-75  The “smart contract” governing permission of a space that can include a trade between “Party A and Party B”.  “The trade contract 1528 itself is instantiated using the base template 1520 and populated with specific terms of the trade 1508. Permissions for the parties who can execute logic of the trade contract 1528 are managed through the registry contract 1524 in the common subspace.” The contract completing the trade is brought into being.)

The method of claim 12, further comprising: 
receiving third event data from a third data source; (see at least Schvey paragraph 40 “a matching platform that invokes ledger functions via APIs 102 to match counterparties in a trade.”  Matching counterparties inherently requires more than one.)
storing, in third distributed ledger, an event record for each event represented by the third event data and the event records for each event represented by the first event data and the second event data; (see at least Schvey paragraph 40 “Any API command that involves creating or interacting with a data record in a privately subspaced blockchain generates a blockchain message, and returns a message hash value that can be used to identify the message so that it can later be retrieved and viewed by a user of the system 100.”  Every message is an event being stored in the blockchain where it can be retrieved.) 
in response to determining that a validation condition for a current block of the third distributed ledger has been satisfied: (see at least Schvey paragraph 40 “These APis 102 includes function calls through which the client terminal 114 manages permissioning of the client's nodes, performs remote procedure calls (RPCs) and establishes connections with the nodes in the system network, manages the client's account with the system, and manages the content of data records ( e.g., smart contracts) in the privately subspaced blockchains disclosed herein.”  The managing of permissioning requires validation that the accesses are authorized otherwise there would be no point in having permissions.)
see at least Schvey paragraph 40 “Any API command that involves creating or interacting with a data record in a privately subspaced blockchain generates a blockchain message, and returns a message hash value that can be used to identify the message so that it can later be retrieved and viewed by a user of the system 100.”  Every message is an event being stored in the blockchain where it can be retrieved using a message hash each subspace is a blockchain.)
storing, in a new block of the third distributed ledger, the second hash and the numeric representation of the second distributed ledger; (see at least Schvey paragraph 40 the matching of the counterparties to a trade requires that they be informed which sends them messages that will be saved in the blockchain with message hash values.) and 
writing, to the new block of the third distributed ledger, additional event data from the first data source, the second data source, and the third data source. (see at least Schvey paragraph 40 the matching of the counterparties to a trade requires that they be informed which sends them messages that will be saved in the blockchain with message hash values)
As per claim 19 Schvey teaches:   
One or more non-transitory computer-readable media storing instructions that, when executed by a computing platform comprising at least one processor, a communication interface, and memory, (see at least Schvey paragraph 8) cause the computing platform to: 
see at least Schvey paragraph 40 “a matching platform that invokes ledger functions via APIs 102 to match counterparties in a trade.”  Matching counterparties inherently requires more than one.)
store, in a first distributed ledger, an event record for each event represented by the first event data; (see at least Schvey paragraph 40 “Any API command that involves creating or interacting with a data record in a privately subspaced blockchain generates a blockchain message, and returns a message hash value that can be used to identify the message so that it can later be retrieved and viewed by a user of the system 100.”  Every message is an event being stored in the blockchain where it can be retrieved.)
store, in a second distributed ledger, an event record for each event represented by the first event data and the second event data; (see at least Schvey paragraph 40 “Any API command that involves creating or interacting with a data record in a privately subspaced blockchain generates a blockchain message, and returns a message hash value that can be used to identify the message so that it can later be retrieved and viewed by a user of the system 100.”  Every message is an event being stored in the blockchain where it can be retrieved.)
in response to determining that a validation condition for a current block of the second distributed ledger has been satisfied: (see at least Schvey paragraph 40 “These APis 102 includes function calls through which the client terminal 114 manages permissioning of the client's nodes, performs remote procedure calls (RPCs) and establishes connections with the nodes in the system network, manages the client's account with the system, and manages the content of data records ( e.g., smart 
compute a first hash, and generate a numeric representation of the first distributed ledger; (see at least Schvey paragraph 40 “Any API command that involves creating or interacting with a data record in a privately subspaced blockchain generates a blockchain message, and returns a message hash value that can be used to identify the message so that it can later be retrieved and viewed by a user of the system 100.”  Every message is an event being stored in the blockchain where it can be retrieved using a message hash each subspace is a blockchain.)
store, in a new block of the second distributed ledger, the first hash and the numeric representation of the first distributed ledger; (see at least Schvey paragraph 40 the matching of the counterparties to a trade requires that they be informed which sends them messages that will be saved in the blockchain with message hash values.) and 
write, to the new block of the second distributed ledger, additional event data from the first data source and the second data source. (see at least Schvey paragraph 40 the matching of the counterparties to a trade requires that they be informed which sends them messages that will be saved in the blockchain with message hash values)
As per claim 20 Schvey teaches:   
The one or more non-transitory computer-readable media of claim 19, wherein the memory stores additional computer-readable instructions that, when executed by the at least one processor, further cause the computing platform to: 
see at least Schvey paragraph 40 “The client terminal 114 could also be fully automated software that monitors external events invokes functions via APis 102 when external events take place. For example, the client terminal 114 could be a matching platform that invokes ledger functions via APis 102 to match counterparties in a trade.”  The external events are requests from user devices.) and 
in response to receiving the event processing request from the user device, verify that processing of an event requested in the event processing request is permissible. (see at least Schvey paragraphs 73-75  Validation of permissions for various subspaces which is detailed in these paragraphs establishes whether the processing of an event is permissible.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable in view of Schvey et al. (USPG 2018/0349,621 A1) and Courtney (WO 03/012,714 A1). 
	As per claims 5 and 14 while Schvey is not explicit about sending error messages if a user account does not have sufficient assets to permit a trade to take place Courtney teaches the sending of such messages to users when “insufficient funds are available.” (see at least Courtney page 13 of 30 lines 268-271  Insufficient funds could apply to any asset that was required to complete a trade since all assets are forms of currency in a trade.)  Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made since it was solving a known problem in a known way with an expectation of success.	
Claims 7, 8, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable in view of Schvey et al. (USPG 2018/0349,621 A1) and Maurer et al. (USPG 2020/0396,072 A1). 
As per claim 7 and 16 while Schvey does teach distributed ledgers as in the previously rejected claims it is not explicit about varying their speed.  But Maurer teaches “rate key limits” which limit how quickly digital assets can be used.  (see at least Maurer abstract and Paragraph 472)  Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to vary the speed the records are processed among the ledgers to help the limit the damage that could be inflicted by improper access since it would be solving a known problem in a known way with an expectation of success.
As per claim 8 and 17 while Schvey does teach distributed ledgers as in the parent claims and the use of “smart contracts” it is not explicit about what the various see at least Maurer paragraphs 472 and 481)  Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to vary the speed the records are processed among the ledgers and apply those limits to any electronically traded asset to help the limit the damage that could be inflicted by improper access since it would be solving a known problem in a known way with an expectation of success.
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable in view of Schvey et al. (USPG 2018/0349,621 A1) and Winklevoss et al. (U.S. Patent 9,892,460 B1). 
As per claim 9 and 18 while Schvey is not explicit about the number that represents the distributed ledger Winklevoss teaches Bitcoin keys being a 256 bit hexadecimal number.  (see at least Winklevoss column 18 lines 25-40)  Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made since it was solving a known problem in a known way with an expectation of success.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Letourneau (USPG 2016/0092,988 A1) – Paragraph 132 verify assets are available to trade.
Any inquiry concerning this communication from the examiner should be directed to Scott S. Trotter, whose telephone number is 571-272-7366.  The examiner can normally be reached on 8:30 AM – 5:00 PM, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja, can be reached on 571-272-8205.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone number for the organization where this application or proceeding is assigned are as follows:

(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-7366	(Draft Communications)


/SCOTT S TROTTER/Primary Examiner, Art Unit 3696